UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JAN B. HAMILTON,                              :
                                               :
                        Plaintiff,             :
                                               :
                v.                             :                 Civil Action No. 18-1158 (CKK)
                                               :
 MARCUS STEVENS, et al.,                       :
                                               :
                        Defendants.            :


                                     MEMORANDUM OPINION

       On March 5, 2019, the Court granted the defendants’ motions to dismiss and dismissed

plaintiff’s complaint and this civil action with prejudice. See Hamilton v. Stevens, No. 18-cv-

1158, 2019 WL 1046632 (D.D.C. Mar. 5, 2019). This matter has come before the Court on the

plaintiff’s motion to reconsider. The Federal Rules of Civil Procedure do not mention a motion

to reconsider, and the Court treats the plaintiff’s motion as one under Rule 59(e) to alter or

amend a judgment, because the plaintiff has filed her motion within 28 days after entry of

judgment. See Anyanwutaku v. Moore, 151 F.3d 1053, 1057 (D.C. Cir. 1998).

       “A Rule 59(e) motion is discretionary and need not be granted unless the district court

finds that there is an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d
1205, 1208 (D.C. Cir. 1996) (per curiam) (internal quotation marks and citations omitted).

Relief under Rule 59(e) is granted only in “extraordinary circumstances.” Niedermeier v. Office

of Baucus, 153 F. Supp. 2d 23, 28 (D.D.C. 2001) (citing Anyanwutaku, 151 F.3d at 1057). The

motion “is not a second opportunity to present argument upon which the Court has already ruled,


                                                   1
nor is it a means to bring before the Court theories or arguments that could have been advanced

earlier.” W.C. & A.N. Miller Co.’s v. United States, 173 F.R.D. 1, 3 (D.D.C.1997), aff’d sub

nom. Hicks v. United States, No. 99-5010, 1999 WL 414253 (D.C. Cir. May 17, 1999).

       Based on the Court’s review of the motion, the plaintiff both repeats factual allegations of

her amended complaint and strays beyond the limits of that pleading by naming new parties and

describing events which occurred after the Court issued its ruling. The plaintiff does not identify

an intervening change of controlling law or articulate a need to correct an error or prevent

manifest injustice. Absent any showing by the plaintiff that there exist extraordinary

circumstances to justify relief under Rule 59(e), the Court will deny the plaintiff’s motion to

reconsider. A separate Order will be issued.



DATE: April 30, 2019                           /s/
                                               COLLEEN KOLLAR-KOTELLY
                                               United States District Judge




                                                 2